DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings

	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features recited in claims 29 and 45 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35   § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 29, 30, 32-35, 37-39, and 44-51 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, had possession of the claimed invention. 

Regarding claim 29, there appears to be insufficient written description support for an electrodialysis stack comprising a first electrodialysis apparatus and a second electrodialysis apparatus, wherein the second output of the second reservoir of the second electrodialysis apparatus is connected to the first input of the first reservoir of the first electrodialysis apparatus.

Regarding claim 45, there appears to be insufficient written description support for an electrodialysis stack comprising a first electrodialysis apparatus and a second electrodialysis apparatus, wherein the first output of the first reservoir of the first electrodialysis apparatus is also connected to the second input of the second reservoir of the second electrodialysis apparatus.

Claims 30, 32-35, 37-39, and 44 are rejected, because they depend from the rejected claim 29. 

Claims 46-51 are rejected, because they depend from the rejected claim 45. 

Allowable Subject Matter

Claims 29, 30, 32-35, 37-39, and 44-51 are free of prior art.

Reasons for Allowable Subject Matter 

The prior art of record does not teach or render obvious the invention of claim 29 as a whole, including the limitation that the output of the second reservoir of the second electrodialysis apparatus is connected to the input of the first reservoir of the first electrodialysis apparatus.  

The prior art of record does not teach or render obvious the invention of claim 45 as a whole, including the limitation that the first output of the first reservoir of the first electrodialysis apparatus is also connected to the second input of the second reservoir of the second electrodialysis apparatus.


Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/SALIL JAIN/Examiner, Art Unit 1795